Citation Nr: 0800935	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  96-44 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for headaches due to 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.G.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to October 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In November 2005, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a July 
2007 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.  The veteran 
failed to report for two scheduled examinations.  According 
to a March 2006 note, the RO informed him that it would 
schedule one more examination and if he failed to report the 
file would be forwarded for rating.  Copies of the 
examination notification letters do not appear to have been 
associated with the claims file in accordance with the 
Board's directives.  Notwithstanding, in its Informal Hearing 
Presentation of December 2007, the veteran's representative 
acknowledged compliance with the Board's November 2005 
remand; that the veteran had received actual notice; and that 
he did not attend.  Inasmuch as the purpose behind furnishing 
copies of the notification letters for the claims file is to 
ensure that notice was provided and that matter has been 
acknowledged, thus the Board considers any procedural error 
in these regards is harmless.  See also Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  A chronic headache disorder was not demonstrated during 
the veteran's service, nor was an organic disease of the 
nervous system manifested within a year following service; 
and a preponderance of the competent evidence of record is 
against concluding that such disorder was caused or 
aggravated by service. 


CONCLUSION OF LAW

A headache disorder was not incurred or aggravated by active 
military service, nor may an organic disease of the nervous 
system be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in August 2003, January 2006 and August 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided additional evidence regarding his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Factual Background

Service medical records document that the veteran was under 
observation for one day for a possible brain concussion on 
March 22, 1968.  Diagnosis was no disease found.  On April 4, 
1968, the veteran presented with a tender jaw on the left, 
complaints of headaches and stuffy nose.  Assessment was 
upper respiratory infection and sinusitis.  In July 1968, he 
was seen on two occasions for complaints of headaches, once 
associated with stomach aches and nausea and on the second 
occasion associated with a sore throat and nasal congestion.  
A X-ray skull series on November 13, 1968 revealed a rather 
marked calcification of the mid line cerebral structure was 
seen in the PA view, and this appeared to be calcification 
either in, or adjacent to, the falx.  Calcification was not 
clearly identified in the lateral view.  The sella turcia, 
vascular markings and suture lines were normal.  In December 
1968, the veteran presented "complaining of a multitude of 
symptoms"  He reported that over Christmas he experienced 
onset of intermittent headaches, mild dizziness and chest 
pain on deep respiration.  The examiner noted the veteran 
reported a positive answer to almost every symptom questioned 
about although he was completely normal.  He was seen again 
on December 30, 1968, at which time the examiner, felt that 
the veteran's complaints were of psychosomatic etiology and 
he was referred for psychiatric evaluation.  On his 
separation examination of September 25, 1969, relevant 
systems were documented as normal.  On the associated report 
of medical history, the examiner noted the one day 
hospitalization for possible brain concussion along with the 
comment that no disease or injury was noted.  

A private medical examination report dated in May 1981 
included a complete review of all systems.  No headaches were 
noted and the veteran's head was specifically assessed as 
symmetrical; no ex ostosis; no tender areas; normocephalic.

A September 1993 physical therapy report noted a history of a 
fall in 1989 at the veteran's civilian employment and the 
veteran stated that he had instant pain through his whole 
body.  Findings concentrated on orthopedic manifestations as 
to the spine and extremities.  There were no complaints or 
findings relating specifically to headaches.

An August 1994 VA outpatient treatment record reflects the 
veteran being seen for hypertension, elevated cholesterol, 
spine complaints with radiculopathy.  Headaches were 
mentioned along with constipation, palpations and edema.  
Head, ears, eyes, nose and throat were then assessed as 
benign.

A January 1995 VA outpatient treatment record contained no 
complaints or findings relating specifically to headaches.  
Chronic pain syndrome and possible opiate 
dependence/withdrawal inter alia were assessed.  

A January 1996 statement from the veteran advanced a claim 
that he had fallen on his head in service and that he 
experienced headaches ever since.  

A February 1996 VA medical center discharge summary included 
physical examination findings that that the veteran's head 
was normocephalic and atraumatic.  There were no complaints 
or findings as to headaches at that time.  

In December 7, 1998, the veteran was seen at a VA emergency 
room.  He was intoxicated and had sustained a recent 
laceration on his forehead.  He received sutures for the 
laceration and was afforded a CT scan of the skull to rule 
out subdural hematoma and skull fracture.  Some atrophy was 
noted but there was no bleeding or fracture.  

In February 2004, a request was initiated by the RO to have 
the veteran examined for his headaches.  The record reflects 
that in March 2004, the veteran refused the examination.  
Pursuant to the Board's November 2005 Remand, the veteran was 
scheduled for another examination to ascertain whether he had 
headaches attributable to his military service.  The veteran 
failed to report for an examination scheduled in March 2006.  
As noted in the Introduction supra, he also failed to report 
for an examination rescheduled thereafter.  

Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

The duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA 
regulations, it is incumbent upon the veteran to submit to a 
VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 
Vet. App. 519 (1992).  He must be prepared to meet his 
obligations by cooperating with VA efforts to provide an 
adequate medical examination.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a).  By his failure to 
report for scheduled examinations, the veteran has not 
satisfied his responsibilities in the development of his 
claim.  In light of the foregoing, the Board finds that VA 
has developed all relevant facts to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the duty to assist.

Controlling law provides that when a claimant fails to report 
for an examination scheduled in conjunction with a claim for 
an original compensation claim, the claim shall be rated on 
the evidence of record.  See 38 C.F.R. § 3.655 (2007).

The veteran asserts that he has headaches as a result of 
service.  The Board notes that the veteran's opinion as to 
medical matters, no matter how sincere, is without probative 
value because he, as a lay person, is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In this case, there is no medical evidence associating any 
current headaches to service.  The Board observes that while 
the veteran reported occasional headaches in service, such 
were ordinarily in conjunction with other illness.  No 
medical authority suggested any association between any 
headache manifestation to in service trauma and/or that he 
had chronic headache.  Moreover, his separation examination 
reported the absence of any pertinent abnormality.  The 
evidence does not demonstrate any showing of residual 
pathology.  Similarly, there is no medical evidence tending 
to show that the symptoms in service represented a chronic 
disability(ies) rather than acute and transitory conditions.  

The record demonstrates the absence of complaints, findings 
and/or treatment for headaches for many years after service.  
The premise that the veteran's headaches began during a 
period of active service or within one year following his 
release from active service is not supported by the record, 
and it cannot be relied upon as a basis for granting service 
connection.  The Board additionally observes that the record 
also fails to demonstrate that he currently suffers from a 
chronic headache disorder.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002).   


ORDER

Service connection for headaches is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


